Citation Nr: 0943949	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for onychomycosis of the toes, bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Throughout the period of the claim, the Veteran's skin 
disability has been manifested by onychomycosis of the 
toenails, bilaterally, affecting less than one percent of the 
entire body; use of systemic therapy or limited function have 
not been shown.  


CONCLUSION OF LAW

A disability rating in excess of 10 percent for onychomycosis 
of the toes, bilateral feet, is denied.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20 (2009); 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7899-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

At the onset, the Board notes that, while the claim was 
pending on appeal, the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were revised effective October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Further, where a particular disability for which a veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 
(1992); Pernorio v. Derwinski,  
2 Vet. App. 625, 629 (1992).  

In this case, onychomycosis is rated by analogy to dermatitis 
or eczema under diagnostic code (DC) 7806, which provides 
that the disability is to be rated under the criteria of DC 
7806; or as disfigurement of the head, face, or neck under DC 
7800; or as scars under DCs 7801 through 7805, depending upon 
the predominant disability.  38 C.F.R. § 4.118.  

Accordingly, a rating in excess of 10 percent is warranted 
when the evidence demonstrates a disability manifested by 
following: 

*	A skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (rated as 30 percent 
disabling under DC 7800);  
*	Scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 square inches (77 square centimeters) 
(rated as 20 percent disabling under DC 7801); 
*	Scars, other, resulting in limitation of function (rated 
for limitation of function of the affected part pursuant 
to DC 7805); or
*	Dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period (rated as 30 percent 
disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
for onychomycosis have not been met.  

In considering whether a 30 percent rating is warranted, the 
Board notes that the July 2007 VA examination indicated that 
onychomycosis affected "all toes."  This is consistent with 
VA treatment records, which also reflected treatment for 
onychomycosis of the toenails.  As the evidence demonstrates 
that the Veteran's condition does not affect the head, face, 
or neck, the provisions of DC 7800 do not apply in the 
present instance.  

Further, in contemplation of the regulations pertaining to 
scars, the Board notes that physical examination during the 
July 2007 VA examination revealed thick, darkened/blackened 
toenails.  However, despite the fact that the toenails were 
dystrophic with heavy undergrowth, there is no indication 
that the disability resulted in deep scars.  In fact, VA 
treatment records indicated that he was treating his disorder 
with a topical cream applied directly to the toenails and did 
not identify or discuss any involvement of underlying tissue.  

Moreover, physical examination essentially failed to identify 
any findings pertaining to scars.   In fact, after 
interviewing the Veteran and conducting a physical 
examination, the examiner determined that further evaluation 
with regard to scarring did not apply in this case.  
Additionally, it is significant that the examiner determined 
that less than one percent of the entire body was affected by 
his disorder.  As there is no indication that the Veteran 
experienced any deep scarring or scarring that caused limited 
motion in the area, a 20 percent is not warranted under the 
provisions of DC 7801.  

Similarly, the evidence does not suggest scars that affect 
the function of the affected areas.  Most notably, the July 
2007 VA examiner indicated that the Veteran was able to 
ambulate without difficulty.  Therefore, a separate rating 
based upon limitation of function of the affected part is not 
warranted pursuant to DC 7805.

Next, in considering the rating criteria set forth in DC 
7806, the Board finds that the Veteran's skin disability does 
not involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  As stated above, 
according to the January 2009 VA examination, onychomycosis 
affected less than one percent of the entire body.  Moreover, 
given the fact that the disability only involved the 
toenails, bilaterally, it is apparent that none of exposed 
areas (the head, face, neck, and hands) have been affected.  
Accordingly, as the Veteran's onychomycosis has not been 
shown to involve 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, DC 7806 is not for application.

Further, the evidence does not demonstrate that systemic 
therapy, such as the use of corticosteroids or other 
immunosuppressive drugs, was required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Rather, VA treatment records reflect that the 
Veteran used topical creams and drops to treat his 
onychomycosis.  In this regard, the July 2007 VA examination 
indicated that he was using only fluocinonide cream for his 
skin disorder.  However, topical medications, such as creams, 
are not considered "systemic therapy;" they are instead 
considered topical (local).  

While the evidence indicates that VA suggested the use of 
oral medications for the Veteran's onychomycosis on several 
occasions, the Veteran repeatedly refused to take pills for 
fear of negative side effects; according to his July 2009 
hearing testimony, he indicated he previously had an allergic 
reaction to oral medications.  Hearing transcript (T.) at 7.  
However, because the Veteran did not receive any systemic 
therapy for his disability, it cannot be determined that the 
use of such systemic therapy would have been required for a 
total of at least six weeks during the past 12-month period.  
Therefore, the Board finds that the evidence does not warrant 
a disability rating in excess of 10 percent under DC 7806.

In evaluating whether a higher rating is warranted under the 
applicable diagnostic codes, the Board has also considered 
the Veteran's statements indicating that his onychomycosis is 
so severe as to merit an increased rating.  In this regard, 
he asserted that his skin disorder caused him a significant 
amount of pain, prevented him from standing or walking for 
prolonged periods of time, and resulted in an abnormal gait 
and dark and odorous toenails.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the pertinent evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of his disability. 

While the Veteran's complaints are duly noted, the July 2007 
VA examination nonetheless revealed that, despite his 
subjective complaints of pain, he was still able to ambulate 
without difficulty, that the onychomycosis was limited to his 
toenails, and that only topical medication was used to treat 
his disorder.

Moreover, the Board determines that the July 2007 VA 
examination was adequate for rating purposes.  In this 
regard, the Veteran has not asserted any objection to the 
examination itself, and there is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that the examiner misstated any relevant fact.  
See generally Glover v. West, 185 F.3d 1328, 1333 (Fed. Cir. 
1999) (providing that "a bald, unsubstantiated claim for an 
increase in disability rating is not evidence of a material 
change in that disability and is insufficient to trigger the 
agency's responsibility to request a reexamination"); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Further, the Board acknowledges the Veteran's December 2006 
statement purporting that he had difficulty maintaining and 
securing employment.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  
In giving due consideration to unemployability pursuant to 
Rice v. Shinseki, the Board observes that the Veteran does 
not meet the threshold schedular criteria for TDIU under 38 
C.F.R. § 4.16.  First, 38 C.F.R. § 4.16(a) (2009) requires a 
single service-connected disability ratable at 60 percent or 
more or, when there are two or more disabilities, at least 
one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Here, the Veteran's sole 
service-connected disability is onychomycosis, rated as 10 
percent disabling.  Thus, he does not meet the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

Further, the evidence does not establish that the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected onychomycosis so as 
to establish entitlement to TDIU under 38 C.F.R. § 4.16(b).  
In this case, the July 2007 VA examination revealed that he 
was able to ambulate without difficulty.  Thus, he has 
demonstrated substantial function of his toes and feet.  
Moreover, according to the Veteran's testimony in July 2009 
before the undersigned Veterans Law Judge, he reported that 
he applied for, but was denied, disability benefits through 
the Social Security Administration (SSA) for a disability or 
disabilities other than onychomycosis.  T. at 13.  While a 
determination by the SSA is not binding on VA, it is 
noteworthy that he did not claim to be unable to work and 
disabled for SSA purposes due to his onychomycosis.  Such 
evidence weighs against a finding that his service-connected 
disability, alone, was of such severity so as to render him 
unemployable.  Therefore, the Board determines that the 
schedular criteria for establishing TDIU have not been met.  

Moreover, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1)(2009) but finds that the evidence 
does not show that the Veteran's disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule.  
Insofar as his disability interferes with his employability, 
the Board finds that such is contemplated by his assigned 
evaluation under the rating schedule.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In this regard, the regulations for 
skin disabilities contemplate factors such as limitation of 
function of the affected area, the size of the affected area, 
and whether the disability affects exposed areas.  Therefore, 
the Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
onychomycosis.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  

Moreover, while the Veteran received VA treatment through the 
podiatry division for onychomycosis during the period in 
question, the evidence does not demonstrate frequent periods 
of hospitalization related to this disability.  Further, as 
discussed above, the record indicates that the Veteran's 
claimed disorder has not resulted in any occupational 
impairment or that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  To reiterate, limitation of function due to 
onychomycosis is not shown.    

Consequently, the Board finds that referral for consideration 
of an extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996). 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
Veteran's symptoms due not more nearly approximate the rating 
criteria for an evaluation in excess of 10 percent for 
onychomycosis of the toenails, bilaterally, the Board is 
unable to grant the benefits sought.  The Board further finds 
that his symptoms remained constant throughout the appeal 
period and, as such, staged ratings are not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided him 
with general notice of the evidence required to substantiate 
his increased rating claim and of his and VA's respective 
duties for obtaining evidence.  

Additionally, the January 2007 letter also provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Also, in October 2008, he was informed of 
the types of evidence considered when determining a 
disability rating, including evidence discussing the effect 
that a disability has on his ability to work, as well as the 
correct diagnostic rating criteria used to evaluate 
onychomycosis.  For these reasons, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records pertinent to 
the appeal.  While it is noted that the Veteran testified 
that he applied for and was denied SSA disability benefits in 
his hearing testimony (see T. at p. 13), the Veteran 
expressly reported that his SSA disability claim was solely 
based on medical conditions unrelated his service-connected 
onychomycosis.  Accordingly, the Board finds that these 
records are not pertinent to his appeal and that VA's duty to 
assist does not extent to the procurement of these records.

Additionally, Veteran has submitted statements on his behalf, 
and he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2009.  Moreover, a specific VA 
medical examination relevant to the issue on appeal was 
obtained in July 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  To the 
extent that the Veteran's representative indicated that VA 
treatment records from the "Big Island" of Hawaii may not 
have been obtained, the Board notes that the claims file 
includes VA treatment records from the VA Medical Center in 
Hilo, Hawaii.   Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for onychomycosis 
of the toes, bilateral feet, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


